OPINION OF THE COURT
Per Curiam.
On March 13, 2013, the respondent pleaded guilty under *239Orange County superior court information No. 13-0014 to grand larceny in the third degree under Penal Law § 155.35 (1), a class D felony, before Judge Jeffrey G. Berry of the County Court, Orange County. The respondent admitted stealing in excess of $3,000 from her attorney escrow account and, when asked by Judge Berry whether she disputed the assertion by the People that she had, in fact, stolen in excess of $100,000 from her attorney escrow account, responded “[n]o.” The respondent’s sentencing was deferred until May 15, 2013, with the understanding that she would receive 1 to 3 years of imprisonment upon her payment of $108,466 in restitution.
The Grievance Committee for the Ninth Judicial District now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon her felony conviction. By way of response, the respondent affirmed on January 1, 2014, that she pleaded guilty to a class D felony for using funds from her escrow account. She continues to make monthly payments in restitution, as agreed. The respondent does not oppose the motion.
Pursuant to Judiciary Law § 90 (4) (a), the respondent was automatically disbarred, and ceased to be an attorney, upon her conviction of a felony.
Accordingly, the motion of the Grievance Committee for the Ninth Judicial District to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90 (4) (b), to reflect the respondent’s automatic disbarment as of March 13, 2013.
Eng, EJ., Mastro, Rivera, Skelos and Miller, JJ., concur.
Ordered that the motion of the Grievance Committee for the Ninth Judicial District to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Nadine N. Parkes, admitted as Nadine Nicola Parkes, is disbarred, effective March 13, 2013, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Nadine N. Parkes, admitted as Nadine Nicola Parkes, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Nadine N. Parkes, admitted as Nadine Nicola Parkes, is com*240manded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Nadine N. Parkes, admitted as Nadine Nicola Parkes, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).